                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TANSEER KAZI, et al.,                           Case No. 18-cv-04810-JCS
                                                         Plaintiffs,
                                   8
                                                                                            ORDER REGARDING
                                                   v.                                       ADMINISTRATIVE MOTIONS TO
                                   9
                                                                                            FILE UNDER SEAL
                                  10        PNC, BANK, N.A.,
                                                                                            Re: Dkt. Nos. 72, 76, 80
                                                         Defendant.
                                  11

                                  12   I.       LEGAL STANDARD
Northern District of California
 United States District Court




                                  13            In order to rebut the presumption of public access to judicial proceedings, a party must

                                  14   show “compelling reasons” to maintain documents under seal if they are filed in connection with

                                  15   motions “more than tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler

                                  16   Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). The present motion for class certification meets

                                  17   that standard. Under this Court’s local rules, a request to seal also must be “narrowly tailored to

                                  18   seek sealing only of sealable material.” Civ. L.R. 79-5(b).

                                  19   II.      MOTION TO SEAL PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                  20            Plaintiffs Tanseer Kazi and Linda Scheid filed an administrative motion to seal portions of

                                  21   their motion for class certification, as well as evidence submitted therewith, on the basis that

                                  22   Defendant PNC Bank, N.A. (“PNC”) designated material contained in those documents as

                                  23   confidential. See dkt. 72. PNC filed a responsive declaration by Jason Mackenzie pursuant to

                                  24   Civil Local Rule 79-5(e) addressing some of those documents. Mackenzie Decl. (dkt. 75).

                                  25            Mackenzie’s declaration does not address the redacted material in Plaintiffs’ memorandum

                                  26   of points and authorities in support of their motion for class certification, or Exhibits 1-A, 1-B, and

                                  27   1-E to that motion. The administrative motion is therefore DENIED as to those documents, and

                                  28   Plaintiffs shall file them unredacted in the public record no later than January 27, 2020.
                                   1          The administrative motion is GRANTED as to Exhibit 1-D, PNC’s Mortgage Originations

                                   2   Incentive Plan. PNC has shown compelling reasons to seal the particular technical details of its

                                   3   compensation structure to avoid competitive disadvantage, and the Court is not persuaded that

                                   4   redaction of the plan itself to protect those details would be practical. That document will remain

                                   5   under seal.

                                   6          The administrative motion is DENIED WITHOUT PREJUDICE as to Exhibits 1-F

                                   7   (Mackenzie’s deposition transcript) and 1-H (Michael Smiles’s deposition transcript). Although

                                   8   portions of those depositions—e.g., particular rates of sales commissions, and perhaps particular

                                   9   confidential subject matter of PNC’s training programs—might be subject to sealing, the Court is

                                  10   not persuaded that compelling confidentiality concerns cannot be addressed by redactions rather

                                  11   than sealing those documents in their entirety. Much of those transcripts’ contents need not be

                                  12   sealed, such as the deponents’ work histories, broad descriptions of training on, for example,
Northern District of California
 United States District Court




                                  13   PNC’s culture and values, and the basic structure of PNC’s compensation of loan officers as a

                                  14   combination of commission-based incentives, regular pay, and other factors. PNC may file its

                                  15   own administrative motion to seal narrowly tailored portions of these transcripts no later than

                                  16   January 29, 2020. Plaintiffs shall not file these documents in the public record pending further

                                  17   order of the Court.

                                  18   III.   MOTION TO SEAL PNC’S OPPOSITION
                                  19          Much like the transcripts discussed above, PNC overreaches in its administrative motion to

                                  20   seal portions of its opposition brief and several attachments thereto. See dkt. 76. PNC has not

                                  21   demonstrated compelling reasons to maintain the basic structure of its compensation—for

                                  22   example, the fact that loan officers can receive incentive pay on a monthly basis—under seal,

                                  23   much less facts that could largely be determine from public sources, such as the number of loan

                                  24   officers that PNC has employed in California.

                                  25          PNC’s administrative motion is GRANTED as to Exhibits 4 and 5 to Janet Groh’s

                                  26   declaration, which are confidential settlement agreements, and as to Exhibits 1 through 7 of

                                  27   Michael Smiles’s declaration, which are the plan documents setting forth the technical details of

                                  28   PNC’s incentive compensation plans. Those documents may remain under seal in their entirety.
                                                                                        2
                                   1          PNC’s administrative motion is DENIED WITHOUT PREJUDICE as to all other

                                   2   documents at issue in this administrative motion, which PNC either has improperly sought to seal

                                   3   in their entirety or for which it has proposed overly broad redactions. PNC may file a renewed

                                   4   administrative motion to seal narrowly tailored portions of those documents no later than January

                                   5   29, 2020. PNC faces a heavy burden to justify redacting more than particular numerical figures

                                   6   and monetary values from these documents.

                                   7   IV.    MOTION TO SEAL PLAINTIFFS’ REPLY
                                   8          As with their motion for class certification, Plaintiffs also filed an administrative motion to

                                   9   seal portions of their reply brief and supporting documents based solely on PNC’s assertion of

                                  10   confidentiality. Dkt. 80. PNC did not file a responsive declaration as required by Civil Local

                                  11   Rule 79-5(e)(1). This administrative motion is therefore DENIED, and plaintiffs are instructed to

                                  12   file the documents at issue unredacted in the public record no earlier than January 27, 2020, and
Northern District of California
 United States District Court




                                  13   no later than February 3, 2020. See Civ. L.R. 79-5(e)(2). If PNC’s failure to file a responsive

                                  14   declaration was inadvertent, and PNC files its own administrative motion to seal portions of these

                                  15   documents before January 27, 2020, Plaintiffs shall not file these documents in the public record

                                  16   until the Court rules on PNC’s motion. Any such motion from PNC must show good cause for

                                  17   PNC’s failure to file a timely responsive declaration.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 22, 2020

                                  20                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  21                                                    Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
